Name: Commission Regulation (EEC) No 1388/81 of 25 May 1981 derogating from Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 5 . 81 Official Journal of the European Communities No L 140/5 COMMISSION REGULATION (EEC) No 1388/81 of 25 May 1981 derogating from Regulation (EEC) No 1726/70 on the procedure for granting the premium for leaf tobacco and subject to first-stage processing operations and packaging in that country, to lay down that payment of an advance on the premium should no longer be subject to cultivation contract or to signature of a crop declaration ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 thereof, Whereas Commission Regulation (EEC) No 1726/70 (! ), as last amended by Regulation (EEC) No 3477/80 (2), makes payment of an advance on the premium subject to conclusion of a cultivation contract or to signature of a crop declaration ; Whereas the said contract and declaration system was not in force in Greece before Accession ; whereas its implementation requires a certain time on account of the very large number of producers and areas under tobacco ; Whereas, in the absence of payment of an advance on the premium and bearing in mind the duration of first-stage processing operations and packaging for tobacco, it would frequently be impossible for the purchaser to pay planters a price near the norm price ; whereas this situation would involve a drop in income for planters and discrimination between Greek planters and those in other Member States ; Whereas it appears proper, for the two harvests following Greek accession and for the tobacco grown Notwithstanding the first indent of Article 7 (2) of Regulation (EEC) No 1726/70 , an advance on the premium may be applied for, up to 31 December 1982, for tobacco from the 1981 and 1982 harvests grown in Greece and which has, in that country, undergone first-stage processing and packaging, even where no cultivation contract or crop declaration as referred to in Article 2b of the said Regulation exist. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 191 , 27. 8 . 1970, p. 1 . (2 ) OJ No L 363, 31 . 12. 1980, p . 81 .